PER CURIAM.
A judge of the Third Judicial Circuit of Florida has, pursuant to Rule 4.6, Florida Appellate Rules, 31 F.S.A., certified to this Court a question concerning the amount of compensation to which the plaintiff is entitled under the statutes of this state. The answer to the question depends upon the proper construction to be placed upon the pertinent statutes dealing with the amount of compensation to be paid to the sheriff of Lafayette County during the years 1959 and 1960.
It is our view that there appears to be controlling precedent in this state on which the decision of the trial judge could be based. The trial court, under Section 6 of Article V of the Constitution of this state, F.S.A., has the power to construe the statutes and adjudicate the question, the answer *620to which may be reviewed on appeal if desired. In the exercise of its discretion this Court therefore respectfully declines to answer the question as certified.1
STURGIS, C. J., and CARROLL, DONALD K., and RAWLS, TJ., concur.

. Chapman v. Slaff, 101 So.2d 413 (Fla.App.lst, 1958).